Title: To James Madison from the Baltimore Committee of Vigilance and Safety, 26 January 1815
From: Baltimore Committee of Vigilance and Safety
To: Madison, James


        
          Baltimore Jany 26th. 1815.
        
        To the President of the United States, and the Senate and House of Representatives of the United States of America, in Congress assembled.
        The Memorial of the Committee of Vigilance and Safety of the City and Precincts of Baltimore.
        Your Memorialists beg leave to draw your attention to the necessity of providing a force adequate to the defence of the City of Baltimore during the next campaign, and in doing so, they would take the liberty to submit the following Statements and reflections for your consideration.
        Nothing has so strickingly illustrated the easy accessibility of the City of Baltimore to an invading enemy as the demonstration made upon it during the last Summer. It then appeared, that large Frigates, and any number of Bombvessels could without molestation from the Shore, approach and lay within Shell range of Fort McHenry, the cheif stronghold of the City, and unless the channels should be seasonably & effectually obstructed, they might approach within reach of the City itself along a prong of the Patapsco called “Ferry Branch.” It also appeared, that any number of Troops may with ease be landed on that long narrow slip of Sand called Patapsco Neck, the most remote point of which is about twelve miles from Baltimore, and that when landed, unless checked or repelled by an equal or superior force, they may in a very short time, be marched to the assault of any part of the City. Thus much has been clearly evidenced by the late attack of the enemy. The other directions from which Assaults were seriously apprehended, it might be highly imprudent to point out and explain, in a paper, with the contents of which the Enemy may hereafter become acquainted; and the more especially since that enemy, every where barbarous and malignant, may well be supposed to cherish a peculiarly

rancorous spirit of hostility against a City from which he has been driven back with disappointment and disgrace, and to be anxiously attentive to all the means by which he may best explore every avenue to assault, and be enabled to select the weakest and most vulnerable.
        The People of Baltimore, apprised of the power and temper of the Enemy with whom they had to contend, have during the last Summer exerted every means in their power, to render their City as strong and as defensible as possible. They hold in readiness obstructions prepared to be thrown into the Channels of the River leading to the City at the shortest notice; have, cheifly by their own personal labor or contributions, caused Forts, Redoubts or Breastworks to be thrown up, and nearly compleated under the direction of the Military authority round about the whole extent of their City: and they have aided, as far as in their power, in procuring and mounting the Ordnance necessary and suitable to the works so erected. When those lines and Forts, shall be well and fully manned, Baltimore will feel perfectly secure, it’s citizens may then with confidence set the Enemy at defiance; but not ’till then.
        Your Memorialists deem it unnecessary to state the strength of the regular force now stationed here, because the most correct sources of information upon this subject are at the seat of Government. It is however confessedly very inferior, and inadequate to the defence of the City.
        Your Memorialists have not been able to ascertain with precision, the number of men requisite for the defence of Baltimore; but from a consideration of the ease with which the City may be approached, both by land and water, as manifested in the late attack; of the various points to be defended: of the reported threats and disposeable force of the Enemy: and also of information obtained from some of the most experienced and intelligent military characters, they are stron[g]ly impressed with a belief, that a considerable permanent force of Regulars is indispensable to the safety of the City. Whether such a force can be detached from the military establishment now on foot, is more than your Memorialists can undertake to say: but every expectation that it would be done, has thus far, been witheld from them, and they have uniformly been given to understand, that their reliance must be placed during the next Campaign, as heretofore, on the Militia, to be called together as occasion may require!
        Against such an arrangement, your Memorialists on behalf of their fellow Citizens the People of Baltimore and its Precincts, must beg leave warmly to remonstrate and most decidedly to protest.
        The inefficiency of Militia alone, for any regular or important operation of War, has been so often, and so fully tested, that it cannot now be necessary to adduce either proofs or arguments to shew, what has been so long and universally admitted. The experience of this as well as of the Revolutionary War, shews that to repel the hasty predatory incursions of an

Enemy, Militia may often be brought to act with much effect, and that they are a useful, and often a powerful auxiliary force in partizan warfare: it also shews, that it would be extremely unsafe to rely upon them solely for the defence of the extensive lines of a large City, against any very considerable invading regular force. An Army of Militia to be equal in strength to that of a regular one, must always be vastly superior in numbers; yet however, the history of Military affairs in all times, has shewn, that a mere mass of armed men, or undisciplined Militia beyond a certain number, brings with it little or no additional strength.
        Taking this principle as correct, your Memorialists do humbly conceive, that scarcely any Militia force that could be hastily collected about their City, could secure it against a large invading army of well disciplined Regulars.
        Your Memorialists have no reason to doubt the Courage of their fellow Citizens composing the Militia; far otherwise; they insist only, that without the combined movement, concert and discipline of a regular Army, courage can do nothing, and numbers produce only confusion and disorder.
        A Militia force, hastily assembled, is not only the most unsafe, it is also the most expensive. They are not it is true usually retained in service during a whole campaign; but being necessarily, far more numerous than regulars, and infinitely more wasteful of all the munitions of War: they are in the end much more costly and burthensome.
        But the exclusive use of a Militia force brings with it other evils of a nature so striking and fatal, as, even if it were not liable to the charge of prodigality and insecurity, might induce us to avoid it. It interrupts the pursuits of Husbandry, and embarrasses every branch of Industry, to the impoverishment of Individuals, and the ruin of the State.
        It draws into the field men who are not prepared either in body or mind, for it’s hazards or fatigues: possessing little capacity to annoy the Enemy, and yet less to endure the privations and hardships of a Camp. It is known to destroy by Disesase [sic] and to break down the constitutions of more than double the numbers of those who perish or are permanently injured by Sickness in a regular Army: and to augment the sum of human misery far more than Enlistments could, by diffusing more widely anxiety among families, in proportion to the Superior numbers of the militia force, and the superior importance of the greater part of it to those who are connected with or depend upon them.
        Your Memorialists are aware, that it may be difficult, perhaps impossible, to provide a body of regulars enlisted upon the terms of the existing laws, in season for the defence of their City during the next Campaign; but they flatter themselves, that a Law might be framed and passed, by virtue of which the necessary number of able-bodied men might be called

into the field, for local, stationary or limited service, during one Campaign at least, if not longer.
        Your Memorialists would here beg leave to observe, that, as among the most important of the powers of the General government, is that of the right to declare War, so the providing supplies, and all the means for it’s active prosecution, and the superintending it’s faithful and vigorous management, are among it’s most sacred trusts and binding Obligations. The rapid and decisive movements of War, imperatively require, to ensure even safety, much more success, a corresponding promptitude and decission of the Government by which it is waged. A War of enterprize and vigor, not only drives danger from the door of every Citizen, calls forth a bold manly spirit of patriotism, and adorns the Nation with rays of imperishable glory, but it is also the least costly, the least wasteful of human life, the least tedious, and almost always terminates in the most sure and lasting Peace. While on the other hand, the shrinking policy of bare defence—paralyzes the powers of the Nation, imperceptibly wastes it’s resources, and invites the aggressions of an Enemy.
        Under such impressions, it would be the earnest wish of your Memorialists, that the energies of their Country should be so actively and forceably exerted, as to drive their present Enemy, with his barbarous system of warfare, far from their Homes; but since that seems to be at present impracticable, owing to his greatly superior powers, they do therefore humbly beg and entreat, that the means for their defence, may be provided by a timely and adequate exercise of the legitimate and wholesome powers of the nation.
        Unless the General Government does by a seasonable and vigorous effort, provide for the common defence along the Atlantic border, your Memorialists are very seriously apprehensive, that they will be among the first, and perhaps the most signal of the victims of the ruinous policy of relying altogether upon an inefficient Militia force, or of leaving every State to defend itself according to it’s ability. For a Crisis has now arrived, when not only the City of Baltimore, but the State of Maryland itself, can only hope for protection and safety through the powers and means of the national Government.
        Exposed and vulnerable as Maryland is, to it’s centre, harrassed and plundered as it has been, it feels with the most lively Sensibility, that it is now, indeed, wholly dependent on the Union for salvation: for alone, it is utterly unequal to the contest.
        The present War, has however, clearly shewn, that the most potent of the States is not altogether equal to its own Defence, and that one of the smallest has compelled the enemy to fly from it’s territory, when aided by the powers of the Union.
        
        When your Memorialists consider, how very obvious it must be, to the mind of any one who will reflect only for a moment on the subject, that, a single Campaign undertaken by Maryland alone, in defence of it’s own shores, would not only prostrate it’s finances, but perhaps mortgage it’s resources for ages to come; without in the end effecting any valuable purpose; they feel inspired with the highest degree of confidence, that their national Government so eminently characterised for it’s impartial and liberal justice, will with alacrity and promptitude afford them the succour so necessary to their safety. Nor do they feel less confident, that there is not a single Citizen of Maryland so lost to a just regard for his own best Interests, as to hesitate one moment, in cooperating with the general Government, in the lawful and vigorous exercise of those powers of conducting the War, by which alone they can be protected, defended, or even saved from absolute ruin.
        Your Memorialists in speaking of the merits of Baltimore, and her pretensions to the special consideration and regard of the Government, feel very sensibly the delicacy and embarassment of the undertaking. The relative commerical importance of this City, is best known at the seat of Government; It will therefore be sufficient, barely to refer to Official Documents there, by which it will appear, that in this respect, it ranks as the third City of the Union. But the commercial loss and ruin consequent upon the fall of Baltimore, certainly is not the only, nor is it perhaps the greatest of the evils to be apprehended. It is the loss of a Post, the relative position of which, would be so highly advantageous to the Enemy, that will produce in the mind of every impartial and thinking man, the greatest alarm.
        The prodigious extent of Country commanded by Baltimore, and the facility with which the Enemy might from thence push his predatory incursions, in every direction are obvious, and may more properly be left to the reflections of Government, than under existing circumstances be strongly urged, or fully explained.
        Lest the people of Baltimore should be numbered among those who forget the Duty of a Citizen when every man should struggle to be foremost in discharging it: Your Memorialists will take leave to say a few words of their Patriotism, what they have to say, shall be comprised in a small compass, and shall be no more, than what they believe will be the Award of an impartial world.
        The People of Baltimore have dearly earned the privilege of speaking in the most frank and unreserved terms to the Representatives of the Nation, yet they feel too tenderly for the honor and welfare of their Country, even if they could be so indulged, publickly to rebuke and reproach the rulers of their choice for any errors that are past. They had rather aid than weaken, applaud than condemn.
        
        Let the following unequivocal acts and sufferings, speak their ardent love for their Government and Country. The Metropolis of the Nation was threatened: a portion of the Militia of Baltimore was called on, at a very few moments warning they marched with alacrity to the aid of their Country, and on the unfortunate 24th. Augt. they were posted in front, the loss sustained by the Enemy, was produced in a great degree by it’s Militia, and some amongst the best of it’s Citizens bled or fell.
        The Enemy next threatened Baltimore itself, upon which it’s people, old and young, of all classes exerted themselves to the utmost, and with uncommon energy, in erecting works of defence and making preparations to meet him, and by the most unremitting and indefaticable labors, their City was put into a tolerable state of defence by the time he appeared before it. And the City feels great pride on the recollection, that, on that Day so memorable to it, the 12th. September, the constancy, fortitude and courage of it’s Citizens-Soldiers, will bear a comparison with those of any other People upon earth. It’s Citizens some of whom had borne arms in their Country’s defence in the War of the revolution, and her youth, met the Enemy in advance, and were every where the first or among the foremost in every perilous encounter.
        The Banking institutions and the Citizens of Baltimore, it is believed, have been as prompt and as liberal in their Loans to the Government, as those of any other portion of the Union.
        Such are the People, for whom your Memorialists beg and entreat aid, protection and defence.
        The Government may yet provide the means in time, if prompt and vigorous measures are adopted; but there is no time to be lost.
        And your Memorialists cannot for a moment entertain the painful thought, that the constituted authorities of their Country, will turn with apathy from the earnest entreaties of a People so highly deserving their regard, and leave them to the mercy of a brutal Enemy, whose hostility against them in particular has been so lately manifested, and so highly excited.
        
          Edwd Johnson Chairman of the committee ofVigilance & safety
        
      